Citation Nr: 0215655	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  99-15 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for low back pain due to spinal anesthesia.

(The issue of entitlement to service connection for PTSD will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  

The issue of entitlement to service connection for a low back 
disorder was previously denied by Department of Veterans 
Affairs (VA) rating decisions of May 1992 and June 1995.  By 
letter dated in June 1995, the veteran was informed of the 
denial of his claim and of his appellate rights; however, he 
did not appeal that determination within one year of 
notification therefore, and the decision became final.  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of March 1998, by the Seattle, Washington Regional Office 
(RO), which denied the veteran's attempt to reopen his claim 
of entitlement to service connection for low back pain due to 
spinal anesthesia.  The veteran initiated a timely appeal of 
the decision by filing a Notice of Disagreement (NOD) in 
April 1998.  A July 1999 Statement of the Case was issued to 
him on this issue.  

This case was previously before the Board in November 2000, 
at which time it was remanded to the RO for additional 
development.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for PTSD pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.  


FINDINGS OF FACT

1.  The veteran filed a notice of disagreement on April 2, 
1998 (VA Form 21-4138) in response to a March 1998 rating 
decision that denied the veteran's attempt to reopen his 
claim of entitlement to service connection for low back pain 
due to spinal anesthesia.  

3.  On July 7, 1999 the RO issued a statement of the case 
(SOC), concerning the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for low back pain due to spinal anesthesia.  The 
veteran was notified of the need to perfect his appeal.  

4.  A substantive appeal was not timely filed.  

5.  In a letter dated August 13, 2002, VA notified the 
veteran that it was raising the issue of the timeliness of 
his substantive appeal regarding the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for low back pain due to spinal 
anesthesia.  He was given 60 days to present a written 
argument, submit additional evidence relevant to jurisdiction 
or to request a hearing.  To date, there has been no response 
from the veteran.  


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal as to 
the March 1998 rating decision denying the veteran's request 
to reopen his claim of entitlement to service connection for 
low back pain due to spinal anesthesia.  38 U.S.C.A. 
§§ 5103A, 7104, 7105(d)(3), 7108 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed NOD in writing and, 
after a statement of the case has been provided, a timely 
filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (2002).  A substantive appeal consists of a properly 
completed VA Form 9, "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202 (2002).  

To be considered timely, the substantive appeal must be filed 
within 60 days from the date the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time, whichever is 
later.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b) (2001).  
If the claimant fails to file a Substantive Appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In the present case, in March 1998, the RO denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for low back pain due to spinal 
anesthesia.  The veteran was notified of that decision in 
correspondence from the RO dated in March 1998.  The veteran 
submitted a notice of disagreement (NOD) in April 1998, and 
the RO issued a statement of the case (SOC) pertaining to 
that issue on July 7, 1999.  

Neither the veteran nor his representative filed a timely 
substantive appeal within 60 days of the July 1999 SOC or 
within one year of the March 1998 notice letter.  The 
expiration date for filing a substantive appeal, pursuant to 
the provisions of 38 C.F.R. § 20.302(b) was September 11, 
1999, that date being later than the end of the one-year 
period that began on the date the RO notified the veteran of 
the denial of the claim.  The Board also notes that neither 
the veteran nor his representative requested an extension of 
time for filing, in accordance with 38 C.F.R. § 20.303 
(2002).  

Therefore, the Board finds that a timely substantive appeal 
regarding the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
low back pain due to spinal anesthesia was not filed, and the 
Board is without jurisdiction to adjudicate that claim.  

Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the appellant.  Marsh v. West, 11 
Vet App. 468 (1998); VAOPGCPREC 9-99, 64 Fed. Reg. 52376 
(1999).  In this case, the veteran was informed of the 
Board's intent to consider the jurisdictional question in 
August 2002 correspondence.  He was offered the opportunity 
to present any argument, evidence, or comment relevant to 
jurisdiction, or to request a hearing to present oral 
argument on the question of timeliness of the appeal.  

To date, there has been no response from the veteran of his 
representative.  As such, the Board finds that he was 
afforded appropriate procedural protections to assure 
adequate notice and chance to be heard on that aspect of the 
claim.  

In making this determination, the Board is also aware that 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), was signed into law during 
the pendency of this appeal.  This liberalizing law is 
applicable to the veteran's appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The Board notes, however, 
that although the recent change in the law fundamentally 
changes the nature of VA's duty to inform and assist 
claimants with their claims, the VCAA did not modify or 
change the statutory standards governing the Board's 
jurisdiction.  As such, the VCAA has no application to the 
facts of this case.  See Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000) (holding that the VCAA does not apply to 
questions of pure statutory interpretation.


ORDER

A substantive appeal regarding the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for low back pain 
due to spinal anesthesia was not timely filed, and the claim 
is dismissed for lack of jurisdiction.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

